 

 

 

fs AO 94 (Rev. 8/97) Commitment to Another District

 

 

3. DESTRICT CQUAT

 

 

1
DUS Ie aT oy OA rn
ttt t vist .

 

Eastern District of California

DEPUTY CLERK

 

 

 

UNITED STATES OF AMERICA COMMITMENT TO ANOTHER
v. DISTRICT
DANYELLE MONIQUE CASTRILLO Case No. 1:19-MJ-00182-BAM -
DOCKET NUMBER MAGISTRATE JUDGE CASE NUMBER
District of Arrest District of Offense District of Arrest District of Offense
17-CR-01697-CAB 1:19-MJ-00182-BAM

 

 

 

 

CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN

 

 

[| Indictment [ | Information | Complaint Other (specify) Sup. Release Pet.

 

 

 

 

 

charging a violation of 18 U.S.C. § 3583
DISTRICT OF OFFENSE California- SD “DIVISION:
DESCRIPTION OF CHARGES:

 

Violation of Supervised Release

 

(CURRENT BOND STATUS:

 

[] Bail fixed at and conditions were not met
Government moved for detention and defendant detained after hearing in District of Arrest
Government moved for detention and defendant detained pending detention hearing in District of Offense

[4] Other (specify)

 

Representation [ | Retained Own Counsel Federal Defender Organization [ | CJA Attorney [| None

 

 

 

 

 

Interpreter Required? | No Yes Language:

 

DISTRICT OF CALIFORNIA
TO: THE UNITED STATES MARSHAL

You are hereby commanded to take custody of the above named defendant and to transport that
defendant with a certified copy of this commitment forthwith to the district of offense as specified above and
there deliver the defendant to the United States Marshal fgr that District or to some,other officer. authorized

 

 

to receive the defendant.
9/30/2019 / ly, /

 

 

 

Date United States Judge ol Mafistrate Judge
RETURN
(This commitment was received and executed as follows:
IDATE COMMITMENT ORDER RECEIVED PLACE OF COMMITMENT : DATE DEFENDANT COMMITTED

 

 

 

IDATE UNITED STATES MARSHAL (BY) DEPUTY MARSHAL

 

 

 

 

 

lA

 
